Exhibit 10.5 Consulting Agreement (Legacy Media) CORPORATE CONSULTING AGREEMENT This Agreement (“Agreement”) dated June 28, 2007 is between and Proton Laboratories, Inc. 1135 Atlantic Avenue, Suite 101, Alameda, Ca a Washington Corporation (the “Company” ) and Legacy Media, LLC., (“Consultant”). WHEREAS, the Company is engaged in the marketing of functional water systems to the residential and commercial markets. The company offers residential functional water systems that are used to produce alkaline-concentrated drinking water and commercial-grade functional water systems that are used in applications ranging from food preparation to hospital disinfection. Its functional water systems have applications in a range of industries, such as corporate agriculture, organic agriculture, food processing, medicine and dentistry, dermatology, heavy industry, mining, environmental clean-up, product formulations, and beverages. WHEREAS, CONSULTANT is engaged in providing investor relations and business services for publicly-traded companies. WHEREAS, the Company desires to obtain the benefits of CONSULTANT's experience and know-how, and accordingly, the Company has offered to engage CONSULTANT to render consulting and advisory services to the Company on the terms and conditions hereinafter set forth. WHEREAS, CONSULTANT desires to accept such engagement upon such terms and conditions hereinafter set forth. NOWTHEREFORE in consideration of the foregoing, the parties agree as follows: Section 1.
